Citation Nr: 1242699	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-07 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative spondylosis of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board originally issued a decision in regard to the issue on appeal in December 2008.  The Veteran's claim for an increased rating was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a memorandum decision on the matter.  The Court determined that the Board provided adequate reasons and bases for its conclusion that the Veteran did not suffer from neurological residuals related to his lumbar spine disorder.  However, the Court determined that the Board erred by not considering whether the evidence reasonably raised a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Consequently, the Court set aside the Board's December 2008 decision and remanded the case for adjudication of the informal claim for TDIU.

The Board remanded the case to comply with the Court's directions in May 2011.  The agency of original jurisdiction (AOJ) granted entitlement to a TDIU rating in September 2012.  The Veteran's claim for an increased rating for his service-connected back disability remained denied.

Although the one-year period to submit a notice of disagreement with the rating action has not yet expired, there is no indication in the claims folder that the Veteran has expressed any disagreement with the September 2012 action that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now granted TDIU rating.  

REMAND

As noted in the Introduction, the Board previously denied an increased rating for the Veteran's service-connected degenerative spondylosis of the lumbar spine in December 2008.  In so doing, the Board found that the evidence of record at that time did not support a rating for separate neurological manifestations of the disability.  This conclusion was supported by the Court in its decision of August 2010.

The Court vacated the decision in light of its determination of a pending claim for a TDIU rating.  The Board remanded the claim for additional development in May 2011.  The Board sought development in regard to the Veteran's then-pending claim for a TDIU rating as well as evidence regarding his degenerative spondylosis of the lumbar spine disability.

The Veteran was afforded a VA general medical examination in June 2011.  The Veteran reported a weakness in his right leg.  He said this had caused him to use a cane to help him get around.  The examiner noted that the Veteran was to be seen in the VA neurosurgery clinic in the next week.  The Veteran reported that he had received several steroid injections for his back pain from a private source but without much relief.  On examination the examiner stated that there was decreased strength in the lower extremities and a decreased sensation to pinprick and light touch.  This was most pronounced in the right lower extremity.  

The examiner referenced the results of a VA magnetic resonance imaging (MRI) study dated in March 2011.  The results revealed disc protrusions at L2-L3, L4-L5, and L5-S1 with associated central canal stenosis.  The report also said there was bilateral foraminal stenosis demonstrated at L3-L4 through L5-S1.  In regard to the Veteran's lumbar spine the examiner provided a diagnosis of multilevel spondylosis and degenerative disc disease (DDD) of the lumbar spine with associated central canal and foraminal stenosis.  

The Veteran provided private treatment records from several sources in June 2011.  Included in the records were evaluations from Pee Dee Orthopedics for the period from April 2010 to July 2010.  The records included a report for an MRI of the lumbar spine done in April 2010.  The results were similar to those noted in the VA examination report from June 2011.  The Veteran was diagnosed with radiculopathy of the lower extremities in May 2010.  The Veteran also submitted a record of an interlaminar epidural steroid injection he received in December 2010.  The injection was done to treat lumbar radiculitis.  

VA treatment records in the claims folder include a neurosurgery consult from May 3, 2011.  The Veteran was diagnosed with lumbar radiculopathy with a large disc at L5-S1 with multilevel DDD.  The plan was to refer him to an outside facility for an evaluation.

The Veteran's representative submitted evidence in September 2012 to show that the Veteran had had a lumbar laminectomy in January 2012.  The evidence submitted noted the procedure but no medical records were provided.

A review of VA treatment records in Virtual VA reflects that the Veteran was referred to an outside neurosurgeon for consultation and then surgery on his lumbar spine.  Several treatment entries in 2011 note the outside evaluations on a fee-basis and that surgery was performed, also on a fee-basis, in January 2012.  No actual records from the evaluations, surgery, or post-surgical follow up are available in Virtual VA.  

As noted, the prior denial of an increased rating for the Veteran's disability also included a determination that the evidence did not show a separate neurological manifestation of the disability.  The evidence added to the record since the remand of May 2011 shows several diagnoses of radiculopathy.  The diagnoses vary from just the right leg to bilateral radiculopathy.  Further, the Veteran has had surgery on his lumbar spine with no medical evidence of record to show the basis for the surgery, the outcome, or the Veteran's current status.  On remand, those records need to obtained and associated with the claims folder.  A new examination is also required to assess the Veteran's status.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The AOJ should review the Virtual VA medical records that relate to neurosurgery care provided to the Veteran for his lumbar spine disability on a fee basis, to include his surgery in January 2012.  As of the date of this remand, the records are dated in 2011 and 2012; however, given the likely development period, records from 2013 may also need to be reviewed.  The current status of the records being listed as accessible through Vista Imaging does not allow for review by the Board.  The referenced treatment records must be included either in the claims folder or in Virtual VA.  

2.  Upon completion of the above development, the Veteran should be afforded a VA examination to assess the status of his service-connected degenerative spondylosis of the lumbar spine.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

In addition to the required findings to assess the service-connected disability, the examiner is requested to provide an opinion as to whether the Veteran's lumbar spondylosis is characterized by an identifiable and separate neurological component.  (If another disability is causing neurologic symptoms, this should be explained in detail.)  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment.  The report of examination should include the complete rationale for all opinions expressed.

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report and/or opinions are insufficient, they must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

